Citation Nr: 1436066	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-26 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date prior to February 13, 2009, for the grant of service connection for the residuals of a shell fragment wound (SFW) to muscle group XI.

2.  Entitlement to an effective date prior to February 13, 2009 for the assignment of a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  A Board decision in July 2013 did not grant an effective date earlier than February 2009.  The Veteran thereafter appealed the Board's decision to the United Stated Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2014, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  The Board notes that the effective date on appeal for a 10 percent rating for residual scarring of a SFW to the left lower extremity, is February 2009, and not April 2010 which was previously before the Board at the time of the July 2013 Board decision.      

In March 2013, the Veteran testified at a video conference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   





FINDINGS OF FACT

1.  The Veteran was granted service connection for scarring of the left lower extremity in an August 1970 rating decision, rated at 0 percent disabling.  The Veteran did not appeal this decision and it is final.

2.  The record contains no relevant evidence of VA medical treatment or hospitalization between the August 1970 rating decision and the February 13, 2009 claim.

3. The August 1973 submission by the Veteran's representative, with an attached letter from the Veteran did not indicate an intent to apply for service connection for a group XI muscle disability.

4. The August 1973 submission by the Veteran's representative, with an attached letter from the Veteran that sought a claim for an increased rating for malaria and/or residuals of SFW of the Veteran's left leg is considered abandoned.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to an effective date prior to February 13, 2009, for the grant of service connection for the residuals of a SFW to muscle group XI, have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157(b)(1), 3.400 (2013). 

2. The criteria for establishing entitlement to an effective date prior to February 13, 2009, for the assignment of a 10 percent disability evaluation for scarring of the left leg resulting from a SFW, have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157(b)(1), 3.158, 3.400 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

As noted above, the claims for earlier effective dates for service connection for residuals of a shell fragment wound (SFW) to muscle group XI, and for an increased rating for the residual scarring of a SFW to the left lower extremity arises from the Veteran's disagreement with the effective dates assigned in connection with the grant of service connection and a grant of an increased rating.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran was provided VCAA notice in March 2009.  

In addition to its duty to provide various notices to the Veteran, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, examinations that were performed, and VA outpatient treatment records. There is no indication that additional evidence exists that would be pertinent to the resolution of this claim.

The Veteran was also provided an opportunity to set forth his contentions during a video conference Board hearing in March 2013, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for earlier effective dates and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With regard to the effective date regarding service connection for the residuals of a shell fragment wound (SFW) to muscle group XI: the effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2013). 

With regard to the earlier effective date claim regarding the assignment of a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity: The effective date of an increased evaluation "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400(o)(1).  The effective date of an award of increased compensation, however, can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim. Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen. 
(1) Report of examination or hospitalization by Department of Veterans Affairs or uniformed services. The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) (2013).

Earlier Effective Date Service Connection Analysis

The Veteran contends that he is entitled to an effective date prior to February 13, 2009, for the grant of service connection for the residuals of a SFW injury to muscle group XI. Specifically, the Veteran has argued that the proper effective date should be August 1973.  However, as outlined below, the preponderance of the evidence demonstrates that an effective date prior to February 13, 2009, is not warranted under the law for the Veteran's service connection claim.  As such, the claim for an earlier effective date is not warranted.

The Veteran originally filed his claim for service connection for the residuals of an infection to the left lower leg in March 1970.  In August 1970, service connection was established for "scar left leg, residual shell fragment wound with cellulitis, operated."  A 0 percent disability evaluation was assigned and the Veteran did not appeal the assigned rating, rendering it final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  While an April 1971 hospitalization report was incorporated into the file, the report showed a history of left leg infection, which was well-established at the time of the August 1970 rating decision.  As the evidence was not new and material, the August 1970 rating decision is final.  38 C.F.R. § 3.156.

The Veteran identifies the August 1973 letter from his representative with an attached statement from the Veteran as an informal claim filed for service connection for the residuals of a shell fragment wound (SFW) to muscle group XI.  The letter from the Veteran's representative read:

Forwarded is a letter from veteran indicating that he believes he is entitled to compensable rating for malaria and/or residuals of SFW of his left leg.

By copy of this letter, veteran is being advised to submit recent doctor's statement as to his leg and recurrent(?) malaria.

The letter from the Veteran reported that he suffered from malaria in March of 1970 and that he had not received a pension for what he believes was incurable malaria.  The Veteran reported that he lost time at work because of attacks from the malaria.  The Veteran also included that in Vietnam the Veteran had a shrapnel wound which was originally believed to be cellulitis.  The Veteran stated that his leg bothers him in the cold and walking.  The Veteran ended his letter stating "I ask you should I have to live this way without compensation."   

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  Based on the submission received in August 1973, neither the Veteran, nor his representative in any way indicated that he sought service connection for a separate compensable disability to the Veteran's left leg.  Furthermore, the Veteran did not relay any additional disability to the Veteran's left leg except for pain which was already service-connected.  Although the Board must interpret a claimant's submissions broadly, "the Board is not required to conjure up issues that were not raised by the claimant." Brannon v. West, 12 Vet.App. 32, 35 (1998).  

The Board finds that the August 1973 submission in no way identifies that the Veteran sought service-connection for a muscle group XI disability, or any other additional left leg disability, not already service-connected.  The description of the disability (shell fragment wound and cellulitis) clearly refers to the already service connected disability.  Thus, the August 1973 submission is found not to be an informal claim for service connection for the residuals of a shell fragment wound (SFW) to muscle group XI.  Furthermore, the Veteran did not have a diagnosis of a muscle group XI disability until VA undertook development of the Veteran's claim for increase for residual scarring of a SFW to the left lower extremity made in February 2009.  The contention that a claim was made in 1973 for a condition that was not yet diagnosed or factually ascertainable until April 2010 is unpersuasive. 

The Board also observes that a VA Form 10-7131 was associated with the record after the August 1970 rating decision in June 1974 and October 1984.  However, these documents do not meet the requirements of an informal claim for compensation benefits since they were not submitted by the Veteran and they do not contain evidence of intent on the part of the Veteran to file a claim for compensation benefits. Therefore, there is nothing of record that could reasonably be construed as an informal claim for benefits prior to February 13, 2009.  As such, the Veteran's effective date of February 2009 for service connection for the residuals of a shell fragment wound (SFW) to muscle group XI is appropriate.  The Veteran is not entitled to an earlier effective date for the residuals of a shell fragment wound (SFW) to muscle group XI.
     
Earlier Effective Date Increased Rating Analysis

The Veteran contends that he is entitled to an effective date prior to February 13, 2009, for the assignment of a 10 percent disability evaluation for the residual scarring of a SFW to the left lower extremity.  Specifically, the Veteran again argues that the proper effective date should be August 1973.  However, as outlined below, the preponderance of the evidence demonstrates that an effective date prior to February 13, 2009, is not warranted under the law for the Veteran's increased rating claim.  As such, the claim for an earlier effective date is not warranted.

Abandoned claims under 38 C.F.R. § 3.158 (1973-2013), provide that where evidence requested in connection with an original claim, a claim for increase, or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  

The August 1973 letter specifically sought a "compensable rating for malaria and/or residuals of SFW of his left leg."  As the Veteran was service-connected for residual scarring of a SFW to the left lower extremity at a noncompensable rating, the Veteran's statement is deemed a claim for increase.  The letter also specifically stated that the "veteran is being advised to submit recent doctor's statement as to his leg and recurrent(?) malaria."  However, after the submission of the August 1973 letter, with the attached statements from the Veteran, VA received no further communication or evidence from the Veteran or his representative.  The August 1973 letter also has a notation by VA that the Veteran did not reply within thirty days.  As a recent doctor's statement was requested by the Veteran's representative, and the Veteran did not submit the evidence within one year, the Board finds it was appropriate for the RO to consider the claim abandoned.  There was no new evidence submitted for the RO to act upon.  The Board notes that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  However, the Veteran's claim for an increase submitted in 1973 was not pending and was abandoned.  Thus, the proper effective date for entitlement to an increased evaluation for residual scarring of a SFW to the left lower extremity is February 2009.  As no medical evidence precedes the claim within the one year period, an analysis of the Veteran's date of ascertainable increase is moot.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)            
 
Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The Veteran's claims of entitlement to effective dates prior to February 13, 2009, for the grant of service connection for the residuals of a SFW injury to muscle group XI and the establishment of a 10 percent disability evaluation for residual scarring of the left lower extremity, must be denied. 

      (CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to an effective date prior to February 13, 2009, for the grant of service connection for the residuals of a SFW to muscle group XI, is denied. 	

The claim of entitlement to an effective date prior to February 13, 2009, for the assignment of a 10 percent disability evaluation for scarring of the left lower extremity due to a SFW, is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


